Citation Nr: 0612927	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  97-11 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than May 29, 
1997, for the award of nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  The 
veteran testified before a hearing officer at a hearing held 
at the RO in January 1997.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  

2.  There is medical evidence of a current diagnosis of PTSD, 
but the veteran's claimed stressors have not been 
corroborated by service records or other credible supporting 
evidence.  

3.  The veteran's claim for nonservice-connected pension 
benefits was received at the RO on May 29, 1997; there is no 
indication that he became permanently and totally disabled 
within one year prior to that date and that he had physical 
or mental disability so incapacitating that it prevented him 
from filing a disability pension claim for at least the first 
30 days immediately following the date on which he became 
permanently and totally disabled.  




CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2005).  

2.  The criteria for an effective date prior to May 29, 1997, 
for entitlement to nonservice-connected pension benefits have 
not been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 
C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the decisions of the RO denying service connection 
for PTSD and an effective date prior to May 29, 1997, for the 
award of pension benefits preceded the enactment of the VCAA 
by many years.  The RO did furnish VCAA notice to the veteran 
regarding service connection for PTSD in July 2002, August 
2003, and July 2005.  In addition, the RO furnished notice to 
the veteran regarding entitlement to an earlier effective 
date in January 2005.  Because the VCAA notice in these 
claims was not provided to the veteran prior to the RO 
decisions from which he appeals, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether and if so, how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the veteran in this case.  
In the July 2002, August 2003, and July 2005 letters, the RO 
informed the veteran the applicable laws and regulations, 
including applicable provisions of the VCAA, the evidence 
needed to substantiate his PTSD claim, and which party was 
responsible for obtaining which evidence.  Such documents 
gave the veteran ample notice as to the key evidentiary gap 
in his case, namely the lack of a corroborated stressor.  See 
Quartuccio v. Principi, 16 Vet.  App. 183, 187 (2002).  The 
Board also notes that in the May 2005 letter, the RO 
explicitly requested that he send VA any evidence in his 
possession that pertains to the PTSD service connection 
claim.  

The rating decision in which the RO granted nonservice-
connected pension benefits and from which the veteran 
appealed as to the effective date was issued in November 
1998.  The July 1999 statement of the case advised the 
veteran of the pertinent law and regulations and reasons for 
denial of his claim, and in a January 2005 letter, the RO 
notified the veteran that he should submit evidence showing 
he submitted a claim for pension prior to May 29, 1997.  
This, in the Board's judgment served to notify the veteran of 
the need to submit any pertinent evidence in his possession.  
The Board finds that a reasonable inference from such 
communication was that the veteran should furnish any 
pertinent evidence that he may have and that the requirements 
of 38 C.F.R. § 3.159(b)(1) have been met.  All notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which  
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements  
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection for PTSD, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made reasonable and 
appropriate efforts to assist him in obtaining the evidence 
necessary to substantiate his claims, including obtaining his 
service medical records, post-service medical records, 
service personnel records and other records available from 
the service department, the National Personnel Records 
Center, the United States Armed Services Center for Research 
of Unit Records, and the Air Force Historical Research 
Agency.  In addition, the veteran testified before a hearing 
officer at the RO.

The veteran was also afforded VA examinations during the 
appeal.  There is sufficient medical evidence of a diagnosis 
of PTSD and there is competent evidence addressing the 
question of a nexus to service.  The primary impediment to a 
grant of service connection in this case is the absence of 
proof of combat or of a verified stressor.  Under these 
circumstances, there is no duty to provide another 
examination or nexus opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

The veteran has not indicated that he has or knows of any 
additional pertinent evidence, and there is no indication 
that any such evidence exists.  In fact, the veteran 
indicated in writing in September 2005 that he had no 
additional evidence to submit regarding his PTSD claim.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits. 

Service Connection - PTSD

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).  

Establishing service connection for PTSD requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d), (f).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  See VAOPGCPREC 12-99; Moran v. Principi, 
17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 
Vet. App. 264, 273-74 (2004).  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West 
v. Brown, 7 Vet. App. 70, 76 (1994).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Hence, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  

In this case, the record clearly establishes that the veteran 
has a diagnosis of PTSD and includes medical opinions linking 
the diagnosis to the veteran's reported in-service stressors.  
The aspect of this claim that is in dispute is whether the 
veteran engaged in combat with the enemy or whether the 
record presents an adequately corroborated stressor.  

If it cannot be established that the veteran engaged in 
combat or his alleged stressor is not combat related, the 
claimant's lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
the veteran's testimony or statements.  See Cohen v. Brown, 
10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 
389, 395 (1996); see also Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993); Doran v. Brown, 6 Vet. App. 283, 289-90 (1994).  
If the preponderance of the evidence is against finding that 
the veteran engaged in combat, the Board may not accept the 
occurrence of, and the veteran's witnessing of or 
participation in, the specifically claimed stressful events 
solely on the basis of his assertions.  Id.  

Claimed stressors

At a VA Social Survey in June 1992, the veteran reported that 
after basic training, he had four months of 
telecommunications training at Wichita Falls, Texas.  He 
stated that he was sent to Vietnam with Air Force 
Intelligence in October 1970.  The veteran claimed that his 
mission was getting information from the enemy through 
interrogation.  He further indicated that he went into the 
bush and was not told where they were being parachuted but 
that they would be picked up in three days.  He indicated 
that he was not sure that he could divulge information on his 
operations, as that information might still be classified.  
The veteran also contended that he operated out of Thailand, 
going into Cambodia and Laos, even after Vietnam fell.  He 
said his unit continued to do covert operations; the 
interviewer said that the veteran was elusive about specifics 
and the type of action he saw, except to say that he saw many 
of his friends killed and for that reason did not get close 
to anyone.  

At the VA Social Survey, the veteran said he got married in 
Thailand in 1970.  He also reported that his French-
Vietnamese girlfriend was decapitated by the Viet Cong in 
1971.  

At a VA examination in December 1992, the veteran stated that 
after joining the Air Force in May 1970, he had basic 
training at Lackland Air Force Base for approximately two 
months and then was stationed at Sheppard Air Force Base in 
Texas for approximately four months.  He recalled that he was 
stationed at DaNang Air Force Base from October 1970 and that 
he was involved in intelligence for approximately seven 
years.  He also said that he married a Thai woman in 
October 1970 and remained married to her while he was 
stationed in Thailand and Vietnam.  

At the December 1992 examination, the veteran stated that 
prior to landing in Vietnam, he had survival training at 
Clark Air Force Base in the Philippines.  He stated that 
during this training he was dropped into the jungle alone for 
several days and during this time he was afraid that several 
locals in the jungle were trying to kill him.  He stated he 
killed two of them because he was afraid for his own life.  

He also reported that during service he was involved in 
covert operations that included requiring him to parachute 
into areas behind enemy lines.  He would be picked up by 
helicopter three days later, and the mission was to do 
surveillance and he frequently would come into contact with 
the enemy.  The veteran claimed that he would capture the 
enemy, interrogate them, and then kill them, sometimes with 
his bare hands.  He alleged that he is responsible for 
killing over 40 persons and that when he got to 41 persons he 
had killed, he stopped counting.  He stated that he 
frequently saw people being blown into pieces.  

He described an instance where he had a Thai girlfriend and 
when he went to visit the girlfriend in her village, he found 
the girlfirend's head.  She had been decapitated, and a man's 
penis and testicles had been cut off and placed in her mouth; 
the veteran said he never found the rest of her body.  The 
veteran also described an incident in which he and a captain, 
who was a communications officer and a friend, both saw a 
baby crying on the side of a road.  The veteran states that 
he tried to warn the captain not to go near the baby, but the 
captain nonetheless did so.  When the captain went over to 
pick up the baby, the baby blew up, and both the captain and 
the baby died, the baby evidently having been booby trapped.  
The veteran stated his girlfriend died in November, and the 
captain died in December, but did not state the year.  

In a VA hospital summary dated in 1995, the veteran reported 
that he entered the Air Force in May 1970 and completed basic 
training in July 1970.  He gave a history of being sent to a 
technical school to train as and Airborne Telecommunication 
Operation Specialist and said he volunteered as a para jumper 
and received training in basic survival.  He reported that he 
was initially given orders for Thailand, but enroute was 
diverted to Vietnam and was stationed in DaNang AFSSO Vietnam 
from October 1970 to October 1971.  He said he was then sent 
to Udorn Air Base, Thailand, with intelligence as part of the 
13th AF/Air America and received training in interrogation.  
He stated he worked primarily in Laos, Cambodia, and Burma 
until March 1976, after which he had various assignments in 
the United States.  In the hospital summary, it was noted 
that the veteran stated that he was determined to request the 
Air Force to verify his participation in classified missions 
and activities from which his memories and traumas arose.  

The veteran has stated that service records are unavailable 
to support his claim and he is unable to supply them because 
to do so would violate his continuing responsibility to 
safeguard classified information.  At his hearing before a 
hearing officer at the RO in January 1997, the veteran 
testified that he does not have a certificate associated with 
the Air Force Outstanding Unit Award with "V" device and 
had not been able to obtain it from the Air Force.  

At the hearing, the veteran testified that he did a one-year 
tour in Vietnam from October 1970 to October 1971.  He also 
testified that while he was stationed in Thailand he had 
temporary duty assignments involving covert operations, which 
included missions across the border into Vietnam, Laos, and 
Burma.  He said that after the first year, he went on these 
covert operations about two weeks out of the month.  He 
testified that during these covert operations, he was to 
gather intelligence and in the process, he was ordered to 
interrogate and terminate the enemy when necessary.  When 
asked how this tied in with his communications specialty, he 
testified that being in communications, he was able to 
transmit intelligence in "cryptic" form.  He testified that 
he was a martial arts specialist and had been trained to live 
in the jungle, and that background, plus on-the-job training, 
qualified him.  He also testified that other training he had 
to qualify for operations involving being dropped off behind 
enemy lines to gather intelligence included training at 
Fairchild Air Force Base in Washington state, training at 
Homestead Air Force Base in water survival, and training in 
an altitude and physiology chamber at Mattel Air Force Base, 
as well as TDY in the Philippines.  He testified that after 
he got all this training was when he was thought to be 
qualified to undertake the covert operations.  

At the hearing, the veteran testified that he participated in 
special operations and that during those operations he saw 
Viet Cong being interrogated and tortured by having an ear or 
finger cut off because they would not talk.  He said these 
covert operations were given the name Project Gama, which 
covered all of Southeast Asia.  He said this was from October 
1970 to approximately June 1972 or June 1973.  The veteran 
testified that he saw a helicopter crash and he was later 
told that Major General John Paul Vann was onboard.  He 
testified that he could feel the fireball come down and he 
smelled human flesh.  He testified that he believed that 
happened in June 1972, but did not testify as to the 
location.  

In a statement dated in September 1997, the veteran reported 
he was in Vietnam at fire support base Mary Ann in the latter 
part of March 1971 when the base underwent a sapper attack 
that left 30 killed in action and 82 wounded in action.  He 
also stated that in his missions with "S.O.G." (which he 
noted consisted of 2,000 operatives from the 90th special 
operations wing, green berets, seals, and force recon), there 
were times when he did not know where to hide and as a 
consequence he slept with corpses.  The veteran could not 
remember their names.  He stated that he saw the Operation 
Babylift aircraft blow up on the runway and to this day 
smells the JP4 and human flesh.  

In a February 1998 letter to his senator, the veteran stated 
that he was requesting the release of information to support 
his PTSD claim pertaining to his tour at DaNang Airbase RVN 
headquarters for all cross-border operations from October 
1970 to October 1971.  The veteran stated he served under the 
command of John Paul Vann, who was the senior advisor of the 
military region in the central part of South Vietnam (Special 
Operations Group/Commend Control North).  

In July 1998, in response to repeated requests from the RO 
for detailed information on his claimed stressors, the 
veteran stated that his first Vietnam combat stressor 
occurred in January 1971 when he went to the village near 
DaNang where his French-Vietnamese girlfriend lived, found 
that the village had been struck by Viet Cong, and discovered 
his girlfriend's decapitated head with a penis in her mouth.  
He said there were no survivors and bodies and body parts 
were everywhere.  

The veteran stated that his unit was Military Assistance 
Command-Vietnam-Studies and Observation Group (or Special 
Operations Group)/ (Mac-V-SOG)/Command Control North DaNang 
Air Base, RVN, October 1970 - October 1971, Project 
Gamma/Bravo-17.  He stated that spring Operation Lam Son 719 
was our incursion into Laos February 23, 1971.  The veteran 
said that Operation Prairie Fire supported Special Forces 
commandos in highly sensitive cross-border areas usually 
under heavy fire, Laos and Cambodia with USAF forward air 
controllers.  He said that he was attached to all cross-
border operations from Chu Lai to the DMZ.  

In his July 1998 statement, the veteran said that his second 
Vietnam combat stressor was a sapper attack on fire base Mary 
Ann in the last week of March 1971 with 30 killed in action 
and 32 wounded in action.  The veteran referred to the smell 
of dead human flesh and said there were body parts 
everywhere.  

In his July 1998 statement, the veteran said Vietnam combat 
stressor number three was a May 1971 attack on fire support 
base Charlie with two killed in action and 50 wounded in 
action, 1st Bde, 5th Mechanized Infantry Division.  

Proof of combat

The veteran's DD Form 214 shows that his primary specialties 
were Airborne Communications Systems Operator/Technician and 
Airborne Telecommunications Operations Specialist.  The form 
lists the veteran's decorations and medicals and shows that 
he underwent a basic survival training course in April 1977 
and a water survival training course in May 1977.  

The DD Form 214 establishes that the veteran received the Air 
Force Outstanding Unit Award with "V" device, and he 
contends that this is proof he was in combat.  The Department 
of Defense manual description of the award submitted by the 
veteran shows that this award was made to units engaged in 
combat support activities as well as direct combat with the 
enemy.  The veteran has been requested to provide a copy of 
the written citation for the award, but he has been unable to 
do so, and such is not included in service personnel records 
the RO obtained from the service department.  

The DD Form 214 does show that the veteran did receive 
several medals (Vietnam Service Medal with 3 devices, 
Republic of Vietnam Gallantry Cross with device, and Republic 
of Vietnam Campaign Medal) that confirm his presence in the 
Southeast Asia Theater of Operations, but none of these 
establishes his physical presence in the combat area of 
Vietnam, Laos, or Cambodia.  In fact, his official service 
personnel records, including his performance reports, 
indicate that his service in Southeast Asia was confined 
solely to Thailand, a noncombat area.  

Pursuant to M21-1, Part III, individual decorations, which 
serve as evidence that the veteran engaged in combat include 
such medals as the Combat Infantryman Badge, the Purple 
Heart, and the Bronze Star Medal with "V" device.  VA does 
not recognize the Vietnam Cross of Gallantry as presumptive 
participation in combat. Historically, the Vietnam Cross of 
Gallantry was a foreign decoration awarded by the Vietnamese 
government to every American who served in Vietnam.  When it 
was awarded to units on the Army Level, it was decorated with 
a palm.

Performance reports are also negative for any findings 
evincing combat duty.  There reports show:  assignment to the 
1973 Communications Squadron, Udorn Royal Thai Air Force 
Base, Thailand, (AFCS) as a Communication Center Specialist, 
Base Telecommunications Center through April 11, 1971; 
assignment to the 2017 Communications Squadron, McGuire Air 
Force Base, New Jersey, (AFCS) as a Communications Center 
Specialist from April 12, 1971 through May 31, 1972; and 
assignment to the 1974 Communications Group, Udorn Royal Thai 
Air Force Base, Thailand, (AFCS) as a Communications Center 
Specialist, Base Telecommunications Center and as a SECORD 
Operator during part of the time from June 1, 1972, to July 
1, 1973.  Subsequent reports show assignment to the 1998 
Communications Squadron Korat Royal Thai Air Force Base, 
Thailand (AFCS) with duties described as Job Controller and 
Duty Controller, NAVAIDS Communications Management Office and 
as Korat Switch Operator, with these assignments encompassing 
the period from July 1973 to August 1975.  The service 
personnel records include no documentation of temporary duty 
assignments or assignment to any special operations group, 
and the veteran's Air Force pay records do not show that the 
veteran received combat or hazardous duty pay or flight pay.  

The Board acknowledges that the receipt of the Air Force 
Outstanding Unit Award with V device, but it is a unit versus 
an individual award; it does not in and of itself establish 
that the veteran engaged in combat with the enemy.  The Board 
also finds that the veteran's depiction of certain events, to 
include the decapitation of a girlfriend, along with his 
description of secret or covert operations, the sheer number 
of enemy allegedly killed by the veteran, and his 
participation in or witnessing of so many combat-related 
incidents are simply not credible, particularly given his 
military specialty and his performance reports, which 
indicate that he was at communications centers in Thailand, 
and the absence of documentation of special training, 
hazardous duty pay, or even flight pay.  The Board finds that 
the evidence preponderates against finding that the veteran 
engaged in combat.  


Corroboration of claimed stressors

The RO has made repeated efforts to obtain information or 
evidence that corroborates the veteran's claimed stressors 
and has requested that the veteran provide supporting 
evidence to the extent possible, including additional service 
records in his possession and statements from people who knew 
him in service.  In November 1998, the RO wrote to the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) and requested supporting evidence of a stressor.  
The RO provided USASCRUR with service personnel records and 
stressor statements from the veteran.  

With a letter dated in January 1999, USASCRUR provided a copy 
of an Operation Report-Lessons Learned (OR-LL) submitted by 
Headquarters, XXIV Corps, U.S. Army, for the period ending 
April 30, 1971.  The OR-LL confirms that on March 28, 1971, 
Fire Support Base Mary Ann was attacked, and the attack 
resulted in 38 U.S. killed in action and 78 U.S. wounded in 
action.  The report does not place the veteran, his unit, or 
any special operations personnel at Fire Base Mary Ann.  

USASCRUR also provided a description of Lam Son 719 from the 
Vietnam War Almanac.  It states that Lam Son 719 was a code 
name for a South Vietnamese Armed Forces (SVNAF) attempt to 
raid the Ho Chi Min Trail in the southern Laotian panhandle.  
It began February 8, 1971, extended over several weeks, and 
included SVNAF units, totaling 16,000 soldiers, and was 
supported by U.S. Air strikes, including bombing runs by B-52 
strategic bombers, assaults by Army helicopter gunships, and 
resupplied by U.S. Army helicopters.  The description of Lam 
Son 719 does not name any U.S. Air Force unit or special 
operations unit.  

In addition, USASCRUR provided a description of Operation 
Babylift from the Dictionary of the Vietnam War.  It states 
that C-5A aircraft and other aircraft were specially equipped 
to evacuate Vietnamese orphans to the Unites States.  It goes 
on to state that on April 4, 1975, the first Babylift 
aircraft, a Military Airlift Command C-5, left Tan Son Nhut 
Air Base in Saigon with 314 persons onboard and crashed 
approximately fourteen minutes after takeoff.  Of the 314 
persons aboard, 138 were killed.  The description confirms 
only that the airplane crash occurred.  It does not show that 
the veteran witnessed the crash, nor does it place him at or 
near Ton Son Nhut Air Base or even in Saigon at the time.  

In addition, in May 2001, on the advice of the National 
Personnel Records Center, the RO wrote to the National 
Archives and Records Administration (NARA), Textual Reference 
Branch, and requested Staff Daily Journals or any other 
evidence that the veteran was present and participated in the 
events contained in his stressor statement, which the RO 
enclosed along with the veteran's AF Form 7.  The NARA 
Textual Archives Services Division replied that squadron 
level records from the Vietnam War era remain in the custody 
of the Air Force Historical Research Agency, Maxwell Air 
Force Base, Alabama.   

The RO, as advised by NARA and also by USASCRUR, provided 
copies of the veteran's stressor statement to the Air Force 
Historical Research Agency and requested that they provide 
historical reports or any other evidence that the veteran was 
present and participated in the events contained in his 
stressor statement.  In response, the Air Force Historical 
Research Agency stated there were only two documents in its 
collection that referred to the veteran's communications 
squadron.  One was a February 1969 history, which was noted 
not to fit the veteran's dates of service, and the other was 
an end-of-tour report by the commander of the 1973rd 
Communications Squadron covering the period February 1970 to 
February 1971.  When later requested to supply copies of 
those documents, the Air Force Historical Research Agency was 
unable to locate the February 1969 history, but did provide 
the report covering the February 1970 to February 1971 
period.  

The End-of Tour Report referenced above covers the period 
from February 1970 to February 1971 and describes the duties 
and activities of the commander of the 1973 Communications 
Squadron, which was to command and manage 400 plus AFCS 
personnel at Udorn Airfield, Thailand, and seven remote 
operating locations, none of which it identified.  The report 
discusses the management, procurement, operation, and 
maintenance of communications and allied equipment, but does 
not refer to involvement in combat operations, Operation 
Prairie Fire, or covert operations in Vietnam, Laos, or 
Cambodia, nor does it include the names of any individuals 
assigned to the squadron.  

In support of his claim, the veteran's representative has 
submitted Internet website information of Air Force 
helicopter crew losses, which he argues confirms that members 
of the veteran's unit were frequently assigned to provide 
communications maintenance and repair work in hazardous 
areas.  The report states that a helicopter from the 20th 
SOS, Udorn, was hit by small arms fire while hovering at 
Tactical Air Navigation (TACAN) site in Laos in February 
1969.  It states that one of the passengers, a "TACAN man" 
from the 1973 Communications Squadron, was injured and 
evacuated back to Udorn and then to the Philippines.  This 
report, which pertains to an event that occurred more than a 
year prior to the veteran's entry into service, does not 
establish that the veteran was in combat, nor does it in any 
way corroborate any of the veteran's claimed stressors.  

Analysis

On review of the evidence outlined above, the Board finds 
that the veteran's claimed stressors are unverified and 
unverifiable.  In particular, the stressor involving the 
decapitation of his girlfriend involves a civilian whose name 
the veteran cannot remember and whose death he has variously 
reported occurred in November 1970 and January 1971.  The 
stressor involving the captain who was reportedly killed when 
he lifted a booby-trapped baby in December 1970 is 
unverifiable without information concerning his name and 
location of his death.  There is no evidence other than the 
veteran's own statements that was involved in covert 
operations, that he was behind enemy lines and killed or 
witnessed torture and killing of Viet Cong.  Further, there 
is no evidence, again other than the veteran's own 
statements, that he was at Fire Base Mary Ann when it 
underwent a sapper attack in late March 1971, and by May 
1971, when the veteran states there was an enemy attack on 
Fire Base Charlie, the veteran (as shown by his performance 
reports and his service medical records) was at McGuire Air 
Force Base in New Jersey.  Further, there is nothing, other 
than the veteran's own statements, to show he participated in 
or was even in the general location of Lam Son 719, which 
took place in the Laotian panhandle in the February and March 
1971, nor is there any corroborating evidence that he 
witnessed the crash of an Operation Babylift aircraft in 
April 1975 as he has stated.  

Again, for purposes of a PTSD service connection claim, 
unless the veteran is shown to have service in combat through 
official service records or combat citations, which has not 
been shown here, the veteran bears the burden of advancing a 
stressor that can be verified to some extent.  The Court has 
held that there need not be corroboration of every detail of 
a claimed stressor, including the veteran's personal 
participation where there is independent evidence of 
stressful events and the evidence implies the veteran's 
personal exposure.  See Pentecost v. Principi, 16 Vet. App. 
125 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  In 
those cases, the Court has found that the fact that the 
veteran was stationed with a unit at the time rocket attacks 
occurred was sufficient to corroborate the veteran's 
statements that he experienced such attack personally even 
though the unit records did not specifically state that the 
veteran was present while the attack occurred.  In this case, 
however, there is no independent evidence of Operation 
Prairie Fire, and while there is independent evidence of a 
March 1971 attack on Fire Support Mary Ann, independent 
evidence of Lam Son 719, and the crash of an Operation 
Babylift aircraft in April 1975, there is no independent 
evidence that the veteran's unit was involved with, or 
present at or near the location of, those events or 
operations, nor is there any independent evidence of any sort 
that in any way implies the veteran's involvement in any of 
those events.  

It is pertinent to note that corroboration of alleged 
stressors involves issues of credibility.  Credibility is an 
adjudicative, as opposed to a medical, determination.  The 
Board has the "authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  It must assess 
the credibility and weight of all the evidence to determine 
probative value, accounting for evidence it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any favorable evidence.  Equal weight is not 
assigned to each piece of evidence in the record; not every 
piece of evidence has the same probative value; the Board is 
not required to accept an uncorroborated account of service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

As noted above in the discussion on proof of combat, the 
veteran's description of many of his alleged stressors and 
participation in covert operations are not credible, 
particularly given his military specialty and performance 
reports.  Moreover, the veteran's various accounts of most of 
his claimed stressors are anecdotal and, without 
corroboration by objective documentation or eyewitnesses, 
cannot be accepted as true solely on the veteran's own 
testimony.  The available evidence does not serve to 
corroborate the veteran's statements and testimony concerning 
any of his claimed stressors, and he has not produced any 
witness who can corroborate his testimony.  Without such, 
there is no basis upon which to find credible supporting 
evidence of any of the veteran's claimed stressors.  

In summary, the Board has concluded that the preponderance of 
the evidence is against a finding that the veteran engaged in 
combat with the enemy, and there is no credible supporting 
evidence of his claimed in-service stressors.  In the absence 
of such, the Board concludes that the preponderance of the 
evidence is against the claim of service connection for PTSD, 
and it must be denied.  See 38 U.S.C.A. § 5107 (West 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Oritz 
v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001).  

Earlier Effective Date

In general, except as otherwise provided, the effective date 
of an evaluation an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The effective date of an award of VA non-service-connected 
disability pension shall be fixed in accordance with the 
facts found, but shall not be earlier than the date 
entitlement arose.  38 C.F.R.§ 3.400(b).  For a pension claim 
received on or after October 1, 1984, except as provided by 
(b)(1)(ii)(B) of this section, the effective date will be the 
date of receipt of the claim.  38 C.F.R. § 3.400(b)(1)(ii).  

The exception under (b)(1)(ii)(B) of 38 C.F.R. § 3.400 
provides that if, within one year from the date on which the 
veteran first became permanently and totally disabled, the 
veteran files a claim for a retroactive award and establishes 
that a physical or mental disability, which was not the 
result of the veteran's own willful misconduct, was so 
incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension may 
be effective from the date of receipt of claim or the date on 
which the veteran became permanently and totally disabled, 
whichever is to the advantage of the veteran.  While rating 
board judgment must be applied to the facts and circumstances 
of each case, extensive hospitalization will generally 
qualify as sufficiently incapacitating to have prevented the 
filing of a claim.  For the purposes of this subparagraph, 
the presumptive provisions of 38 C.F.R. § 3.342(a) do not 
apply.  38 C.F.R. § 3.400(b)(1)(ii)(B).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R.   3.1(p); Brannon v. West, 12 Vet.  App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 
38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding 
that 38 C.F.R. § 3.155(a) does not contain the word  
"specifically," and that making such precision a prerequisite  
to acceptance of a communication as an informal claim would  
contravene judicial precedents and public policies underlying  
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2005).  

In this case, the RO construed a VA Form 21-4138, received on 
May 29, 1997, as an informal claim for nonservice-connected 
pension benefits.  On this form, the veteran reported that he 
was applying for pension based upon the severity of his PTSD.  
He indicated that he first applied for PTSD service 
connection in 1991 and his belief that VA had a 
responsibility to determine that he may have been eligible 
for pension and to request that he provide income 
information.  The veteran added that based upon VA's 
obligation to review his records and provide appropriate 
referrals, he was requesting pension from 1991 due to VA's 
oversight.  With his VA Form 21-4138, the veteran supplied 
letters from the Social Security Administration dated in 
April 1996 and December 1996 pertaining to the award and 
continuance of Supplemental Security Income (SSI) payments, 
and stating that he first qualified for SSI in October 1995.  

The RO granted the veteran's claim for pension benefits in a 
rating decision dated in November 1998, effective from May 
29, 1997, the date of receipt of the claim.  

According to the veteran's written statements submitted 
during the course of this appeal, the Board should award an 
effective date of October 15, 1991, for nonservice-connected 
pension because that is the date he initially filed a claim 
for such a benefit.  He asserts that, in response to the 
filing, the RO did not decide such a claim, but rather, 
treated the submission solely as an application for service-
connected benefits.  

The Board acknowledges, but disagrees with, the veteran's 
contentions.  Under 38 C.F.R. § 3.151(a)), a claim for 
compensation may be considered to be a claim for pension, and 
a claim for pension may be considered to be a claim for 
compensation.  The greater benefit will be awarded unless the 
claimant specifically elects the lesser benefit.  The 
Secretary of VA is not, however, automatically required to 
treat every compensation claim as also being a pension claim 
or vice versa.  Rather, the Secretary must exercise his 
discretion in determining the nature of a claim by reviewing 
the contents of the application and the evidence in support 
thereof.  Stewart v. Brown, 10 Vet. App. 15, 18 (1997).  

In this case, as alleged, the RO received a VA Form 21-526, 
Veteran's Application for Compensation or Pension, from the 
veteran on October 15, 1991.  While the veteran argues that 
he did not realize that the claim was only for service 
connection because his representative filled out the form, 
the Board cannot find evidence that the veteran was seeking 
pension at that time.  In this regard, there is no 
information that the Board can construe as evidencing a 
belief in entitlement to pension benefits.  Rather, the 
sections of the form pertaining to net worth and income of 
the veteran and his dependents are struck out and included 
the annotation "SC" in those sections.  While he indicated 
he had last worked in April 1991, the veteran did not mention 
pension benefits, discuss his financial status, submit any 
financial information in support of a pension claim, or 
specifically indicate that he was electing the lesser benefit 
(pension) over the greater benefit (disability compensation).  
Moreover, after the RO denied the veteran's claim for 
service-connection for PTSD in its August 1992 rating 
decision and notified the veteran of the denial in a letter 
dated later that month, the veteran did not respond by 
clarifying that he was also seeking pension benefits.  Given 
these facts, the Board construes the VA Form 21-526 received 
October 15, 1991, as an application for service-connected 
benefits only.  

Although the record includes VA hospital records showing the 
veteran was hospitalized for treatment of PTSD from October 
1995 to December 1995, there is no evidence of 
hospitalization since then.  The record does not show, nor 
does the veteran contend, that he was so incapacitated in the 
year prior to May 29, 1997, that he could not file a claim.  
Thus, because the veteran did not file any document that can 
be construed as a claim for nonservice-connected pension 
prior May 29, 1997, the Board concludes that the criteria for 
entitlement to an effective date prior to May 29, 1997, for a 
grant of nonservice-connected pension have not been met.  The 
evidence is not in relative equipoise; therefore, the veteran 
may not be afforded the benefit of the doubt in the 
resolution of this claim.  Rather, the preponderance of the 
evidence is against the claim, and it must be denied.  See 
38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Oritz v. Principi, 274 F.3d 
1361, 1364-65 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for PTSD is denied.  

An effective date earlier than May 29, 1997, for the award of 
nonservice-connected pension benefits is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


